.
.




                    THEA~~~RNEY                   GENERAL
                                   OFTEXAS




        Honorable Tom Seay
        County Attorney
        Amarillo, Texas

        Dear Str:                      Opinion No. O-3200
                                       Re: Whether Amarillo Independent
                                            School District can make arrangements
                                            with City of &!millo to assess and
                                            collect the District's taxes and
                                            vice versa.

        In our opinion No. O-2152 we wrot& you that upon abolishing their respactive
        offices of Tax Assessor-Collector the Amarillo Independent School District
        and the City of Amarillo could require their taxes to be assessed by the
        county assessor and collector of taxes. Later in opinion No. O-2667 we "
        advised that%eDistrict could not have as its assessor and collector of
        tnxestheTax Assessor and Collector of the City of Amarillo. In your letter
        of February 19, 1941, you request us to write an opinion in response to
        the following questions:

             "1. Can the Amarillo Independent School District make arrangements
             with the City of Amarillo to assess and collect the taxes for the
             Amarillo Independent School District? If so, what would be the ,".,I:
                                                                                ~:
             procedure necessary to effect such act?

             "2 . Can the City of Amarillo make arrangements with the Amarillo
             Independent School District to assess and collect the taxes for the
             City of Amarillo? If so, what would be the procedure necessary to
             effect such act?"

        Under the statutes es they now exist there is one mm who can be made to
        assess:.afid
                   collect taxes for both the city and the District. That is the
        assessor and collector of taxes for the county, as pointed out in Opinion
        No.0.2152. In no other way, under-present statutes, can the duties of
        assessin: and collecting taxes for both the City snd the District be com-
        bin&d and placed in one office. The District cannot use the City sssessor
        and collector nor can the City use the District assessor and collector.
        Our reasons for this conclusion, it seems to us, me sufficiently set out
        in Opinion No. O-2687, which gives reference to applicable statutes and
        authorities. Rather than repeat, we enclose kerewith a copy of that
        Opinion.
                                                                                .
                                                                                    .




Honorable Tom Seay, paga #2   (O-3200)



As already mentioned we held in Opinion No. O-2132 thnt $be duties of
assessing and collecting taxes for the City.and the District could be
legally placed in the county assessor and collector. By the same tokan,
they could be combined and placed in some other s?Qigleoffice, by
appropriate legislatiion. In this connection, howeveq,,we would call
your attention to the fact that Article 3, Section 56;State Constitutiou,
providing that the Legislature "shall not, except as otherwise providedk
in this Constitution, pass any local or special law * * * regulating the
affairs of * * * cities * * * or school districts; * * * creatgng offices,
or prescribing the powers nnd duties of officess in * * * cities, * * *
orschool districts, ' now applies to independent school districts, in
view of the amendment made to Article 7, Section 3 of the State Constitution,
effective in 19.27. In other words, any statute of this nature to be
valid would have to be a general one.

                                       Yours very truly

                                ATTORNEY GENERAL OFTEXAS

                                s/ Glenn R       Lt,:w.:,s



                                BY
                                     Glenn   R   Lewis
                                             Assistant

GRL:js

APPROVED FEB.   27, 1941
s/ GEmLu c. MANN
A!I'pIIRNM
         GFEEBAL OF TEXAS

APPROVED OPINION CCMMITTEE
BY B. W. B. CHAIRMAN